January 25, 1922. The opinion of the Court was delivered by
Appeal from conviction of manslaughter.
The exceptions impute error: (1) In not allowing the defendant three days' inspection of the indictment before arraignment; (2) in refusing the defendant's motion for a continuance; (3) in refusing the defendant's motion for a new trial.
Section 66 of the Criminal Code provides for the delivery of a copy of the indictment to the defendant, upon demand, at least three days before trial, not arraignment. Section 84 provides that objections to an indictment for defects apparent upon the face thereof shall be taken by demurrer or motion to quash before the jury is sworn. An objection, properly made after arraignment and before the jury is sworn, would therefore be in time. The contention of the defendant, therefore, that he was deprived of the opportunity of objecting to the indictment by being arraigned before an inspection of it was afforded him, cannot be sustained.
Besides, the appellant has pointed out no defect in the indictment of which he might have taken advantage, and, even if his position in this regard be sound, he has not shown that he was at all prejudiced by the alleged loss of an opportunity to demur to or move to quash the indictment. *Page 234 
The motion for a continuance was addressed to the discretion of the presiding Judge, which appears to have been wisely exercised; at least there is nothing to show an abuse of it.
The exception, charging error in refusing the defendant's motion for a new trial, is entirely without specification of error, and will not be considered.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.